Citation Nr: 1107567	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  03-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right hand carpal 
tunnel syndrome.

2.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1971.  He also had other service of one year and 24 days.  The 
record reflects that the Veteran served in combat and that he 
received the Purple Heart Medal.

This case originally came before the Board of Veterans' Appeals 
(Board) from November 2001 and August 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional office (RO) in 
St. Petersburg, Florida.  The November 2001 rating decision 
denied entitlement to service connection for a low back 
disability.  The August 2002 rating decision denied entitlement 
to service connection for carpal tunnel syndrome of the right 
hand.

When the case was before the Board in January 2008, the Board 
decided the two issues listed on the title page of this decision, 
as well as the issue of entitlement to service connection for a 
bilateral knee disability.  Thereafter, the Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2009 Memorandum Decision, the 
Court vacated the January 2008 denials of these three issues and 
remanded the issues to the Board for action in compliance with 
the Memorandum Decision.

When the case was most recently before the Board in July 2010, 
the issue of entitlement to service connection for a bilateral 
knee disability was again denied.  The issues listed on the title 
page of this decision were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate consideration.   

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's carpal tunnel syndrome is not etiologically related 
to active service.


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in March 2001, April 2002, 
August 2003, March 2005, and July 2010, the RO and the Appeals 
Management Center provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  
Additionally, the July 2010 notice letter informed the Veteran as 
to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the AMC in November 
2010, after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board concludes that the duty to notify has 
been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, and VA examination 
reports.  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran 
and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is 
satisfied as to compliance with the instructions from its July 
2010 remand in reference to the issue of service connection for 
carpal tunnel syndrome of the right hand.  Specifically, the July 
2010 Board remand instructed the RO to send the Veteran a letter 
which complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and to request that the Veteran provide information 
regarding any private treatment records of his carpal tunnel 
syndrome since July 2005.  The RO was also requested to provide 
the Veteran with a neurological examination to determine the 
nature, extent, and etiology of his carpal tunnel syndrome.  The 
Veteran did not provide any information regarding outstanding 
private treatment records of his carpal tunnel syndrome since 
July 2005.  The Board finds that the RO has complied with the 
Board's instructions and that the August 2010 VA examination 
report substantially complies with the Board's July 2010 remand 
directives regarding the issue decided herein.  Stegall v. West, 
11 Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection 
for carpal tunnel syndrome of the right hand because it was 
incurred during service.  

A June 1967 service entry examination record indicates that the 
Veteran had no problems other than a broken collar bone and a 
left clavicle fracture that were not serious.  He was deemed 
"acceptable" for service.  Service treatment records are 
otherwise silent as to complaints or treatment of the right hand.  
The separation examination report dated in November 1971 notes no 
problems and the Veteran indicated that he was in "good health".

An October 2001 VA treatment record notes that the Veteran 
complained of pain and burning in both upper extremities, mostly 
in the elbows to the hands.  He was given pain medication and was 
told to return if the pain did not subside.

A May 2002 VA ambulatory care note indicates that the Veteran 
complained of tingling and numbness sensation on the palms of 
both hands.  A VA electromyograph (EMG) study showed mild to 
moderate carpal tunnel syndrome in the right hand.

In June 2002, the Veteran received VA treatment for his right 
wrist and was given a wrist splint.  

An August 2004 VA ambulatory care note indicates that hand pain 
has worsened.  It was noted that he was diagnosed with bilateral 
carpal tunnel syndrome and arthritis.  Previous steroids by 
injection and by mouth have not worked.

A January 2005 VA treatment record notes that the Veteran does 
have a certain amount of carpal tunnel syndrome, but the wrist 
pain cannot be fully accounted for by carpal tunnel syndrome.  X-
rays were unremarkable other than some degenerative arthritis at 
the base of the left thumb.  A carpal tunnel release was 
suggested on the right wrist; however, the physician stated that 
this would not guarantee that the pain would go away.  It should 
help sensation in his fingertips.  The impression was chronic 
synovitis of the wrists, etiology undetermined and bilateral 
carpal tunnel syndrome, right worse than left.  In January 2005 
the Veteran underwent surgery for carpal tunnel of the right 
hand.

Treatment notes dated in April 2005 indicate that the Veteran 
received extensive physical therapy for four months.  He was 
noted to be employed as an automobile mechanic.  It was also 
noted that he continued to have pain in both wrists.  X-ray 
studies revealed degenerative arthritis of the right wrist 
involving the first carpal metacarpal joint, and also between the 
trapezium, the trapezoid and the navicular. The physician opined 
that the Veteran would either have to tolerate the pain in order 
to return to work, or find a new profession.

A May 2005 VA orthopedic note indicates that the Veteran was seen 
for continued pain in the bilateral wrists and hands.  The 
impression was degenerative joint disease of the wrists and 
carpal tunnel syndrome of the wrists.  

In June 2005 a VA physician reported that the Veteran's right 
wrist pain did not resolve after surgery, and although he 
received several steroid injections, they did not relieve the 
pain.  The physician noted that the previous work-up was 
documented with negative carpal tunnel syndrome.  It was further 
noted that X-rays had not been demonstrative of any significant 
degenerative joint disease.

A July 2005 VA neurological examination report indicates that the 
Veteran had intact cranial nerves II through XII bilaterally.  
Also noted was that he had complete motor strength in the upper 
and lower extremities.  There was no evidence of atrophy of 
fasciculations, and there was normal sensory examination in the 
upper and lower extremities.  Deep tendon reflexes were 
symmetrical in the upper and lower extremities.  Cerebellar 
function was normal, as were finger to nose and heel to shin 
tests, as well as gait and stance.  Tinel and Phalen tests were 
negative.  The examiner opined that the nature and description of 
the Veteran's symptoms and the physical examination "did not seem 
to suggest the possibility of carpal tunnel."

An August 2010 VA examination report notes that the Veteran 
currently complained of pain and weakness in the right wrist and 
hand.  Right upper extremity sensory examination was normal.  
There was no dysesthesia.  Muscle tone was normal and there was 
no atrophy.  The diagnosis was carpal tunnel syndrome, right.  
The examiner opined that it has a mild effect on chores, 
exercise, recreation, traveling, and driving.  It has no effect 
on feeding, bathing, dressing, toileting, and grooming.  The 
examiner opined that the current carpal tunnel syndrome, right, 
is not caused by or a result of military service because based 
upon the medical records, the Veteran's history, and examination 
of the Veteran, there is no history of related injury in service 
that may be related to carpal tunnel syndrome, and there is no 
evidence of any related treatment or diagnosis in service.

After review of the medical evidence of record, the Board finds 
that service connection for carpal tunnel syndrome of the right 
hand is not warranted.  In this regard, there is no evidence of 
carpal tunnel of the right hand or any related disorder in 
service.  There is also no evidence in the post-service medical 
records of carpal tunnel of the right hand until the Veteran 
complained of burning hands in October 2001.  This is over 30 
years after service separation.  Moreover, there is no medical 
opinion linking the current diagnosis of carpal tunnel syndrome 
of the right hand to military service.  

The Veteran has not specifically claimed that he has suffered 
from symptoms of carpal tunnel syndrome ever since service.  
However, the Board acknowledges that the Veteran is competent to 
describe symptoms of carpal tunnel despite the lack of 
contemporaneous medical evidence during the 30 years between 
service separation and the first post-service medical complaints 
of burning hands.  Notably, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced certain symptoms 
since military service, he has not done so, and the evidence does 
not suggest any continuity of symptomatology.  In this regard, 
and as noted above, there was no evidence of carpal tunnel 
syndrome of the right hand during service, or until over 30 years 
thereafter.  Moreover, there is no competent medical evidence 
indicating any etiological relationship between the Veteran's 
carpal tunnel syndrome of the right hand and his service.  As 
noted above, the Veteran does not contend that there is any 
continuity of symptomatology and there is no medical opinion in 
favor of the claim.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claim, and he is certainly 
competent to describe his symptoms, any contentions by the 
Veteran that his carpal tunnel syndrome began during service is 
not competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Veteran does not contend, and the file does not show, that 
the August 2010 VA examination is inadequate.  Rather, the VA 
examination is adequate because, as shown above, it was based 
upon consideration of the Veteran's prior medical history, his 
assertions and current complaints, and because the report 
describes the carpal tunnel syndrome in detail sufficient to 
allow the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)) (internal quotations omitted).  The 
Board accordingly finds that remand for a new examination is not 
required at this point.  See 38 C.F.R. § 3.159(c)(4).

In conclusion, service connection for carpal tunnel syndrome of 
the right hand is denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for carpal tunnel syndrome of the right hand 
is denied.


REMAND

With respect to the claim of entitlement to service connection 
for a low back disability, the Board notes that the July 2010 
remand reflects the Veteran's contention that he is entitled to 
service connection for a low back disorder because it resulted 
from wounds sustained in combat.  In this regard, the July 2010 
Board remand also reflects that because the Veteran has alleged 
that his low back disorder was incurred during combat service, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  Specifically, this statute indicates 
that if the Veteran was engaged in combat with the enemy, VA 
shall accept as sufficient proof of service connection 
satisfactory lay or other evidence of service incurrence, if the 
lay or other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  As such, and as noted in the July 2010 
remand, the Board accepts as true that the Veteran sustained a 
wound to his low back during combat, because such an injury is 
consistent with the circumstances of combat service.

Therefore, in the July 2010 remand, the Board instructed the AOJ 
to obtain a VA examination with an opinion regarding the likely 
etiology of the current low back disorder, given the fact that 
the in-service incurrence of a low back injury is conceded.  
Unfortunately, the August 2010 VA examination report provides a 
negative opinion, and the rationale given is that there is no 
evidence in the service treatment records of any related back 
injury or treatment.

Therefore, the AOJ did not accomplish the objectives set forth in 
prior Board remands.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

The Board also notes that in a September 2010 statement, the 
Veteran indicates that some of his VA treatment records, dated in 
1977, from Amarillo, Texas, are missing.  Therefore, an attempt 
to obtain these records should be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records 
regarding treatment for the Veteran's low 
back disability from the Tampa, Florida VA 
Hospital and/or Orlando, Florida VA Medical 
Center dating from June 2005 to the present, 
and associate them with the claims file.  

2.  Take all appropriate steps in order to 
obtain copies of the Veteran's treatment 
records from the Amarillo, Texas VA 
Healthcare System, dating in approximately 
1977.

3.  Return the claims file, to include a copy 
of this remand, to the August 2010 VA 
examiner in order to obtain an addendum to 
the August 2010 VA examination report.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to the Veteran's low back 
disorder as to whether it is at least as 
likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to the low back injury 
described by the Veteran, which is assumed 
to have happened during his combat service 
pursuant to 38 U.S.C.A. § 1154(b).  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Then, after any further indicated 
development is undertaken, readjudicate the 
Veteran's service connection claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


